DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler et al. (US 2010/0167226), hereafter “Altshuler,” in view of Tyc et al. (US 2014/0128881), hereafter “Tyc,” and further in view of DeBoer et al. (US 2008/0281301), hereafter “DeBoer.”
Regarding claim 1, Altshuler teaches a method of providing a user assistance center and a remotely located medical treatment power and control (PAC) device (Altshuler: 16 of FIG. 1), comprising:	configuring the PAC device to: 	provide electrical power through a cable to a handpiece assembly (Altshuler: 18, 20, 22, 26 of FIG. 2; par 0079 [The connector assembly 20, in addition to the console electrical connector unit 22 with signal and high power contacts, may further include additional connectors to deliver water, air or other liquids and gas to cool optical sources and to irrigate treated tissues, as well as to energize scanners or other periphery devices in the handpiece assembly.]);	control operation of the handpiece assembly (Altshuler: 72 of FIG. 5; par 0085 [The controller is also capable of controlling system operation by using an output system controlling laser shutter, beam scanners, power attenuation, tissue irrigation and other functions.]); 	detect an identification of the handpiece assembly (Altshuler: 94 of FIG. 8); 	monitor data relating to operation of the handpiece assembly (Altshuler: par 0085 [The controller further includes an input/output system, which can monitor laser parameters…]).	Altshuler does not explicitly teach: 
configuring the user assistance center to bidirectionally communicate over a communication network with the PAC device;	configuring the user assistance center to receive from a user over the communication network, one or more notes input into the PAC device regarding use of the PAC device; 	automatically switch the handpiece assembly to ready mode based on the identification without further action from the user; and 	upload, through the communication network to a user assistance center that is remote from the PAC device, the handpiece assembly identification and the monitored data. 	Tyc teaches: 	automatically switch the handpiece assembly to ready mode based on an identification without further action from the user (Tyc: 654 of FIG. 99; par 0183 [Once "Ready" is displayed under a laser status heading, a foot pedal of the workstation can be depressed to deliver thermal energy to the intended area…]; 0356 […an interface 654 within the GUI can be selected to change a mode of the probe from a standby mode to a ready mode…]).	It would have been obvious to one of ordinary skill in the art to implement the mode selection interface of Tyc within the system of claim 1 with predictable results. One would be motivated to make the combination to provide the benefit of automatically switching to ready mode when the laser is ready to be used. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Altshuler and Tyc are systems for performing medical procedures using laser handpieces. In view of this substantial similarity it would have been readily apparent that various beneficial features of Tyc would have been applicable within the Altshuler system with predictable results and a beneficial effect.	Altshuler-Tyc does not explicitly teach:	configuring the user assistance center to bidirectionally communicate over a communication network with the PAC device;	configuring the user assistance center to receive from a user over the communication network, one or more notes input into the PAC device regarding use of the PAC device; and 	upload, through the communication network to a user assistance center that is remote from the PAC device, the handpiece assembly identification and the monitored data. 	DeBoer teaches: 	configuring a user assistance center to bidirectionally communicate over a communication network with a PAC device (DeBoer: 1020 of FIG. 3; par 0086);	configuring the user assistance center to receive from a user over the communication network, one or more notes input into the PAC device regarding use of the PAC device (DeBoer: par 0054 […the storage device may be used for performing software upgrades, for local storage of information gathered before, during, and after a surgical procedure (e.g. Optical Coherence Tomography information, notes, patient records, video, pictures, surgeon's comments, etc.)…], 0056 – the content of the notes is considered nonfunctional descriptive material and not given patentable weight – see MPEP § 2111.05); and 	upload, through the communication network to a user assistance center that is remote from the PAC device, the handpiece assembly identification and the monitored data (DeBoer: 1012, 1020 of FIG. 3; par 0075, 0080).	It would have been obvious to one of ordinary skill in the art to augment Altshuler-Tyc to include the remote server monitoring of DeBoer with predictable results. One would be motivated to make the combination in order to provide the benefits of remote monitoring of medical procedures, which would allow for oversight. One would further be motivated to make the combination because DeBoer, like Altshuler-Tyc, discloses a central system that provides power to surgical instruments (DeBoer: 12, 14 of Fig. 1; par 0066, 0080. Accordingly, it would have been readily apparent that the Internet connectivity features of DeBoer could have been implemented within the Altshuler-Tyc system with predictable results and a beneficial effect.
Regarding claim 2, the method of claim 1, wherein the PAC device is further configured to: 	download, through the communication network from the user assistance center, an update of software that controls the PAC device, wherein the update is prepared based on the uploaded data (DeBoer: par 0088 […the personal surgical center itself can be freely updated by updating its software via downloads over the Internet or via updates stored in portable media (e.g. CD, DVD, Blu-Ray, HD-DVD, USB drive, or portable hard drive).]); and 	implement the software update (DeBoer: par 0088 […the personal surgical center itself can be freely updated by updating its software via downloads over the Internet or via updates stored in portable media (e.g. CD, DVD, Blu-Ray, HD-DVD, USB drive, or portable hard drive).]). 

Regarding claim 8, the method of claim 1, wherein the notes include notes entered by the user identifying a medical condition being treated, a treatment procedure the user is using, and the procedure’s results to the patient (DeBoer: par 0054 […the storage device may be used for performing software upgrades, for local storage of information gathered before, during, and after a surgical procedure (e.g. Optical Coherence Tomography information, notes, patient records, video, pictures, surgeon's comments, etc.)…], 0056 – the content of the notes is considered nonfunctional descriptive material and not given patentable weight – see MPEP § 2111.05). 

Regarding claim 9, the method of claim 1, further comprising:	a dental patient chair assembly that is configured for seating a dental patient undergoing treatment by the handpiece assembly and that supports the PAC device (Altshuler: par 0098).

Claims 3, 6, and 7 are rejected as being unpatentable over Altshuler et al. (US 2010/0167226), in view of Tyc et al. (US 2014/0128881), in view of DeBoer et al. (US 2008/0281301), and further in view of Saltzstein et al. (US 2006/0030891), hereafter “Saltzstein.”
Regarding claim 3, Altshuler-Tyc-DeBoer does not explicitly teach the apparatus of claim 1 wherein the PAC device is further configured to: 	download, through the network from the assistance center, control instructions that control operation of the PAC device to perform a diagnostic test and upload resulting data to the assistance center; and 	implement the control instructions.	Saltzstein teaches: 	download, through the network from the assistance center, control instructions that control operation of the PAC device to perform a diagnostic test and upload resulting data to the assistance center (Saltzstein: 31, 33 of FIG. 3; par 0033); and 	implement the control instructions (Saltzstein: 35 of FIG. 3; par 0033).	It would have been obvious to one of ordinary skill in the art at the time the invention was made to monitor medical devices for software updates according to the technique of Saltzstein with predictable results. One would be motivated to make the combination in order to provide the benefit of automatically updating the software of Altshuler-Tyc-DeBoer, thus relieving end users of the burden of having to manually update the software. One would further be motivated to make the combination in order to provide the benefit of offloading device monitoring tasks to a remote location. One would still further be motivated to make the combination in view of the explicit suggestion in Altshuler-Tyc-DeBoer that the independent surgical center may download software updates via the Internet. See DeBoer, paragraph 0088. One would still further be motivated to make the combination due to the substantial similarity of the references. Both Altshuler-Tyc-DeBoer and Saltzstein disclose systems for monitoring and updating a variety of medical devices. Due to this substantial similarity it would have been readily apparent to one of ordinary skill that the various beneficial features of Saltzstein could have been implemented within the Altshuler-Tyc-DeBoer system with predictable results and a beneficial effect. 

Regarding claim 6, the method of claim 3, wherein the uploaded data includes a time log of operation of the handpiece (DeBoer: par 0075, 0081; Altshuler: par 0088). 

Regarding claim 7, the method of claim 3, wherein the uploaded data includes a measurement of a temperature in the at least one handpiece assembly and a measurement of power that is output by the at least one handpiece assembly (Altshuler: par 0085; DeBoer: par 0080).

Claims 4 and 5 are rejected as being unpatentable over Altshuler et al. (US 2010/0167226), in view of Tyc et al. (US 2014/0128881), in view of DeBoer et al. (US 2008/0281301), and further in view of Sadovsky et al. (US 2007/0288628), hereafter “Sadovsky.”
Regarding claim 4, Altshuler-Tyc-DeBoer does not explicitly teach the method of claim 1, wherein the PAC device is further configured to: 	download, through the communication network from the user assistance center, information that is derived from the uploaded data, and 	display the information to a user of the apparatus. 	Sadovsky teaches: 	download, through a communication network from a user assistance center, information that is derived from uploaded data (Sadovsky: 212-216 of FIG. 2; par 0034), and 	display the information to a user of the apparatus (Sadovsky: 212-216 of FIG. 2; par 0034).	It would have been obvious to one of ordinary skill to utilize the technique of Sadovsky to strategically update the software components of Altshuler-Tyc-DeBoer with predictable results. One would be motivated to make the combination in order to provide the benefit of providing improvements to already deployed devices based on collected usage data. It would have been apparent that such a technique would improve satisfaction for end users with respect to their products. While Sadovsky does not relate to medical devices; given that in the similar monitoring/update techniques disclosed in a medical environment of US 2006/0030891 to Saltzstein et al. at paragraphs 0030 and 0042 it would have been readily apparent that the techniques of Sadovsky would have been applicable in the Altshuler-Tyc-DeBoer system.

Regarding claim 5, the method of claim 4, wherein the information includes a statistical analysis of the uploaded data (DeBoer: par 0086).

Claim 10 is rejected as being unpatentable over Altshuler et al. (US 2010/0167226), in view of Tyc et al. (US 2014/0128881), in view of DeBoer et al. (US 2008/0281301), and further in view of Boren (US 2011/0195374).
Regarding claim 10, Altshuler-Tyc-DeBoer does not explicitly teach the method of claim 1, further comprising:	a dental patient chair assembly that is configured for seating a dental patient undergoing treatment by the handpiece assembly and that provides at least one of power, water and energy to the PAC device. 	Boren teaches: 	a dental patient chair assembly that is configured for seating a dental patient undergoing treatment by the handpiece assembly and that provides at least one of power, water and energy to a PAC device (Boren: 126 of FIG. 3; par 0010, 0025).	It would have been obvious to one of ordinary skill to implement the surgical center of Altshuler-Tyc-DeBoer with an integrated chair according to the Boren system with predictable results. One would be motivated to make the combination in order to provide the benefit of an all-in-one surgical center that is substantially independent of external devices. It would have been apparent that such a device would have been beneficial in the case that surgery needs to be performed at a remote location away from a hospital. One would further be motivated to make the combination because both Boren and Altshuler-Tyc-DeBoer disclose centralized systems for providing power and other resources supporting surgical operations. Due to this substantial similarity it would have been readily apparent that various beneficial features of Boren could have been implemented within the Altshuler-Tyc-DeBoer system with predictable results and a beneficial effect.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454